961 A.2d 55 (2008)
Gabriel GONZALEZ, Petitioner
v.
Dr. Jeffrey A. BEARD, PH.D., Secretary of Pennsylvania Department of Corrections, Central Office of Review Committee, Respondent.
No. 473 MAL 2008.
Supreme Court of Pennsylvania.
November 24, 2008.

ORDER
PER CURIAM.
AND NOW, this 24th day of November, 2008, the Petition for Allowance of Appeal is dismissed as improvident. See Pa. R.A.P. 1101 (the correct means to perfect an appeal from a matter originally commenced in the Commonwealth Court is to file a notice of appeal in accordance with the rules regarding appeals from lower courts); Pa.R.A.P. 903(a) (a notice of appeal shall be filed within 30 days after entry of the order being appealed). The Application for Relief is denied as moot.